





THIS WARRANT (THE “WARRANT”) IS ISSUED PURSUANT TO THE TERMS OF THE PROVISIONS
OF AN AGREEMENT (THE “AGREEMENT”) BETWEEN VISTAGEN THERAPEUTICS, INC. (THE
“COMPANY”) AND THE INITIAL WARRANT HOLDER.  A COPY OF SUCH AGREEMENT IS ON FILE
AT THE OFFICE OF THE CORPORATE SECRETARY OF THE COMPANY.  THIS SECURITY WAS SOLD
IN A PRIVATE PLACEMENT, WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND MAY BE OFFERED OR SOLD ONLY IF REGISTERED
UNDER THE SECURITIES ACT OR IF AN EXEMPTION FROM REGISTRATION IS AVAILABLE.

Dated : August 31, 2012

Warrant No. CSW-510

VistaGen Therapeutics, Inc.,
a Nevada Corporation

Stock Purchase Warrant

The term “Holder” shall initially refer to Morrison & Foerster LLP which is the
initial holder of this Warrant and shall further refer to any subsequent
permitted holder of this Warrant from time to time.

This Warrant is issued, for good and valuable consideration, to the Holder, or
its permitted successors and assigns, by the Company.

Section 1.

Price and Exercise of Warrant.

1.1

Term of Warrant.  This Warrant shall be exercisable until September 15, 2017
(the expiration date for this Warrant is hereinafter referred to as the
“Expiration Date”).

1.2

Exercise Term.  The Holder, or its permitted successors and assigns, is entitled
to purchase from the Company, subject to the terms and conditions hereinafter
set forth, fully paid and non-assessable shares of Common Stock (“Stock”) which
represents that number of shares determined by dividing (X) the sum of
(a) $1,379,376.00  (being the principal amount of a promissory note issued by
the Company to the initial Holder in the form attached as Exhibit C hereto), and
(b) any interest accrued on such sum, to the extent any such obligations remain
unpaid, prior to the Expiration Date (the sum of (a) and (b) being herein
sometimes referred to as the “Aggregate Indebtedness”) by (Y) the Warrant Price.

1.3

Exercise Price.  The price per share (the “Warrant Price”) at which the shares
of Stock are issuable upon exercise of this Warrant (the “Warrant Shares”) shall
be $1.00 per share.

1.4

Exercise of Warrant.

(a)

This Warrant may be exercised, in whole or in part, upon surrender to the
Company at its offices at South San Francisco, California, of the certificate or
certificates evidencing this Warrant to be exercised, together with the form of
election to exercise attached hereto as Exhibit A duly completed and executed,
and upon payment to the Company of the Warrant Price for the number of Warrant
Shares in respect of which this Warrant is then being exercised.

(b)

Payment of the aggregate Warrant Price shall be made either by paying cash in an
amount equal to all or part of the aggregate exercise price of that portion of
this Warrant that is then being exercised, and the balance by making a Cashless
Exercise (as defined herein).  Upon a “Cashless Exercise” the Holder shall
receive shares of Stock on a net basis such that, without the payment of any
funds, the Holder shall surrender all or a portion of this Warrant in exchange
for the number of shares of Stock equal to the quotient obtained by dividing (X)
that portion of the Aggregate Indebtedness designated in the Election to
Exercise on Exhibit A as being satisfied by such Cashless Exercise, by (Y) the
Warrant Price.

(c)

Subject to Section  hereof, upon surrender of this Warrant, and the duly
completed and executed form of election to exercise, and payment of the Warrant
Price, the Company shall cause to be issued and delivered to the Holder or such
other person as the Holder may designate in writing a certificate or
certificates for the number of full shares of Stock so purchased upon the
exercise of this Warrant.  Such certificate or certificates shall be deemed to
have been issued and any person so designated to be named therein shall be
deemed to have become a holder of record of such shares of Stock as of the date
of the surrender of this Warrant, and the duly completed and executed form of
election to exercise, and payment of the Warrant Price; provided, that if the
date of surrender of this Warrant and payment of the Warrant Price is not a
business day, the certificates for the shares of Stock shall be issued as of the
next business day (whether before or after the Expiration Date), and, until such
date, the Company shall be under no duty to cause to be delivered any
certificate for such shares of Stock or for shares of such other class of stock.
 If this Warrant is exercised in part, a new warrant certificate of the same
tenor and for the number of Warrant Shares not exercised shall be executed by
the Company.

1.5

Fractional Interests.  The Company shall not be required to issue fractions of
shares of Stock on the exercise of this Warrant.  If any fraction of a share of
Stock would be issuable upon the exercise of this Warrant (or any portion
thereof), the Company shall purchase such fraction for an amount in cash equal
to the same fraction of the last reported sale price of the Stock on the NASDAQ
National Market System or any other national securities exchange or market on
which the Stock is then listed or traded or, if not so listed or traded, at the
fair market value per share of the Stock as determined by the Company.



Section 2.

Exchange and Transfer of Warrant.

(a)

This Warrant may be transferred, in whole or in part, without restriction
(except that an allocable portion of the unpaid Aggregate Indebtedness shall
also be transferred in order to permit a Cashless Exercise of the portion of the
Warrant so transferred), subject to receipt of an opinion from any law firm
satisfactory to the Company that such transfer is in compliance with applicable
securities laws.  A transfer may be registered with the Company by submission to
it of this Warrant, together with the annexed Assignment Form attached hereto as
Exhibit B duly completed and executed.  After the Company’s receipt of this
Warrant and the Assignment Form so completed and executed, the Company will
issue and deliver to the transferee a new warrant (representing the portion of
this Warrant so transferred) at the same Exercise Price per share and otherwise
having the same terms and provisions as this Warrant, which the Company will
register in the new holder’s name.  In the event of a partial transfer of this
Warrant, the Company shall concurrently issue and deliver to the transferring
holder a new warrant that entitles the transferring holder to purchase the
balance of this Warrant not so transferred and that otherwise is upon the same
terms and conditions as this Warrant.  Upon the due delivery of this Warrant for
transfer, the transferee holder shall be deemed for all purposes to have become
the holder of the new warrant issued the portion of this Warrant so transferred,
effective immediately prior to the close of business on the date of such
delivery, irrespective of the date of actual delivery of the new warrant
representing the portion of this Warrant so transferred.

(b)

In the event of the loss, theft or destruction of this Warrant, the Company
shall execute and deliver an identical new warrant to the Holder in substitution
therefor upon the Company’s receipt of (i) evidence reasonably satisfactory to
the Company of such event and (ii) if requested by the Company, an indemnity
agreement reasonably satisfactory in form and substance to the Company.  In the
event of the mutilation of or other damage to this Warrant, the Company shall
execute and deliver an identical new warrant to the Holder in substitution
therefor upon the Company’s receipt of the mutilated or damaged warrant.

(c)

The Company shall pay all costs and expenses incurred in connection with the
exercise, exchange, transfer or replacement of this Warrant, including, without
limitation, the costs of preparation, execution and delivery of a new warrant
and of stock certificates representing all Warrant Shares; provided, that the
Holder shall pay all stamp and other transfer taxes payable in connection with
the transfer or replacement of this Warrant and their own legal fees.

Section 3.

Certain Covenants.

(a)

The Company shall at all times reserve for issuance and keep available out of
its authorized and unissued shares of Stock, solely for the purpose of providing
for the exercise of this Warrant, such number of shares of Stock as shall from
time to time be sufficient therefor.

(b)

The Company will not, by amendment of its Articles of Incorporation or
otherwise, avoid or seek to avoid the observance or performance of any of the
terms of this Warrant.  Without limiting the foregoing, the Company (i) will not
increase the par value of any shares of capital stock receivable upon the
exercise of this Warrant above the amount payable therefor upon such exercise
and (ii) will take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and non-assessable
shares of capital stock upon the exercise of this Warrant.



Section 4.

Adjustment of Warrant Price and Number of Warrant Shares.

The Warrant Price in effect at any time and the number and kind of securities
purchasable upon the exercise of this Warrant shall be subject to adjustment
from time to time upon the occurrence of certain events, as hereinafter
provided.

(a)

In case the Company shall hereafter (i) pay a dividend or make a distribution on
its Stock in shares of its Stock or any other distribution of property other
than cash, (ii) subdivide its outstanding Stock, (iii) combine its outstanding
Stock into a smaller number of shares, or (iv) issue any shares by
reclassification of its Stock (including any such reclassification in connection
with a consolidation or merger in which the Company is the continuing
corporation), the Warrant Price in effect at the time of the record date for
such dividend or distribution or the effective date of such subdivision,
combination or reclassification shall be proportionately adjusted so that the
Holder, upon exercise of this Warrant after such date, shall be entitled to
receive the aggregate number and kind of shares of Stock which, if this Warrant
had been exercised immediately prior to such record date, it would have owned
upon such exercise and been entitled to receive upon such dividend,
distribution, subdivision, combination or reclassification.

(b)

Whenever the Warrant Price payable upon exercise of this Warrant is adjusted
pursuant to paragraph  (a) above, the number of Warrant Shares purchasable upon
exercise of this Warrant shall simultaneously be adjusted by multiplying the
number of Warrant Shares initially issuable upon exercise of this Warrant by the
Warrant Price in effect as of the date of this Warrant and dividing the product
so obtained by the Warrant Price, as adjusted.

(c)

No adjustment in the Warrant Price shall be required unless such adjustment
would require an increase or decrease of at least five cents ($0.05) in such
price; provided, that any adjustments not required to be made shall be carried
forward and taken into account in any subsequent adjustment.  All calculations
under this Section  shall be made to the nearest cent or to the nearest
one-thousandth of a share, as the case may be.

(d)

Whenever the Warrant Price is adjusted, as herein provided, the Company shall
promptly cause a notice setting forth the adjusted Warrant Price and adjusted
number of shares issuable upon exercise of this Warrant to be mailed to the
Holder.  The certificate setting forth the computation shall be signed by the
Chief Financial Officer of the Company.

(e)

In the event that at any time, as a result of any adjustment made pursuant to
paragraph (a) above, the holder of this Warrant thereafter shall become entitled
to receive any shares of the Company, other than Stock, thereafter the number of
such other shares so receivable upon exercise of this Warrant shall be subject
to adjustment from time to time in a manner and on terms as nearly equivalent as
practicable to the provisions with respect to the Stock contained in paragraph
(a) above.



Section 5.

Consolidation, Merger, or Sale of Assets.

(a)

In case of any consolidation of the Company with, or merger of the Company with
or into any other entity (other than a merger which does not result in any
reclassification, conversion, exchange or cancellation of outstanding shares of
Stock), or any sale or transfer of all or substantially all of the assets of the
Company or of the person formed by such consolidation or resulting from such
merger or which acquires such assets, as the case may be, the Holder shall have
the right thereafter to exercise this Warrant for the kind and amount of
securities, cash and other property receivable upon such consolidation, merger,
sale or transfer by a holder of the number of shares of Stock for which this
Warrant may have been exercised immediately prior to such consolidation, merger,
sale or transfer.

(b)

Adjustments for events subsequent to the effective date of such a consolidation,
merger and sale of assets shall be as nearly equivalent as may be practicable to
the adjustments provided for in this Warrant.  In any such event, effective
provisions shall be made in the certificate or articles of incorporation of the
resulting or surviving corporation, in any contract of sale, conveyance, lease
or transfer, or otherwise so that the provisions set forth herein for the
protection of the rights of the Holder shall thereafter continue to be
applicable; and any such resulting or surviving corporation shall expressly
assume the obligation to deliver, upon exercise, such shares of stock, other
securities, cash and property.  The provisions of this Section  shall similarly
apply to successive consolidations, mergers, sales, leases or transfers.

Section 6.

Rights and Obligations of the Warrant Holder.

This Warrant shall not entitle the Holder to any rights of a stockholder in the
Company.

Section 7.

Restrictive Stock Legend.

This Warrant and the Warrant Shares have not been registered under any
securities laws.  Accordingly, any stock certificates issued pursuant to the
exercise of this Warrant shall (until receipt of an opinion from Morrison &
Foerster LLP or another law firm satisfactory to the Company that such legend is
no longer necessary) bear the following legend:

This security was sold in a private placement, without registration under the
Securities Act of 1933, as amended (the “Securities Act”), and may be offered or
sold only if registered under the Securities Act or if an exemption from
registration is available.

Section 8.

Notices.

(a)

The Company shall give the Holder notice at least thirty (30) days prior to the
occurrence of any event that requires an adjustment of the Warrant Price, or
that constitutes an event subject to the provisions of Section .  In the event
of failure of the Company to give the required notice, such failure will not
invalidate any action taken by the Company, but will entitle the Holder to an
additional period of thirty (30) days following the receipt of any subsequent
notice of such event to exercise this Warrant or otherwise take action that
would be permitted if such notice had been timely received.

(b)

Any notice or other communication required or permitted to be given here shall
be in writing and shall be effective (i) upon hand delivery or delivery by
e-mail or facsimile at the address or number designated below (if delivered on a
business day during normal business hours where such notice is to be received),
or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received),
or (ii) on the third business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.  The addresses for such
communication shall be:

If to the Company:

VistaGen Therapeutics, Inc.
384 Oyster Point Boulevard, Suite 8
South San Francisco, CA 94086-1967
Telephone:  (650) 244-9990
Telecopier:  (650) 244-9991
E-Mail:  ssingh@vistagen.com

If to the Holder:

Chief Financial Officer
Morrison & Foerster LLP
555 Market Street
San Francisco, CA 94105
Telephone:  (415) 268-7000
Telecopier:  (415) 268-7522
E-Mail:  mblumensthal@mofo.com

Each party hereto may from time to time change its address for notices under
this 8 by giving at least 10 days’ notice of such changes address to the other
party hereto.

Section 9.

Amendments and Waivers.

This Warrant and any term hereof may be changed, waived, discharged or
terminated only by an instrument in writing signed by the party against which
enforcement of such change, waiver, discharge or termination is sought.

Section 10.

Applicable Law.

This Warrant shall be governed by and construed and enforced in accordance with
the laws of the State of California.

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed on
the day and year first above written.

VistaGen Therapeutics, Inc.










By:/s/ Shawn K. Singh

Shawn K. Singh, JD

Chief Executive Officer















--------------------------------------------------------------------------------

EXHIBIT A

To:

VistaGen Therapeutics, Inc.

ELECTION TO EXERCISE

The undersigned hereby exercises its right to subscribe for and purchase from
VistaGen Therapeutics, Inc., fully paid, validly issued and non-assessable
shares of Stock covered by the within Warrant and tenders payment herewith in
the amount of $____________ (the “aggregate exercise price”), represented by
(a) cash in the amount of $_______________, and/or (b) satisfaction of
$______________ of the Aggregate Indebtedness by means of Cashless Exercise, in
accordance with the terms thereof, and requests that certificates for such
shares be issued in the name of, and delivered to:

_______________________
_______________________
_______________________

Date:  ____________________

[Holder]










By _________________________

Name:

Title:





















--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT FORM

To:

VistaGen Therapeutics, Inc.

The undersigned hereby assigns and transfers this Warrant to

________________________________________________________________________________________

(Insert assignee’s social security or tax identification number)

________________________________________________________________________________________

________________________________________________________________________________________

________________________________________________________________________________________

________________________________________________________________________________________

 (Print or type assignee’s name, address and postal code)




and irrevocably appoints
____________________________________________________________________

to transfer this Warrant on the books of the Company.  

Date:  ___________________

[Holder]

By


Name:
Title:

(Sign exactly as your name appears on the face of this Warrant)

Signature guarantee:




 

















